DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/29/22 has been entered.
This is in response to Applicant’s communication filed on 9/29/22, wherein:
Claims 1-17 are currently pending.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 6-8, and 15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by HAEGERMARCK (US 2018/0242806).
As for independent claim 6, HAEGERMARCK discloses a work method of a mother-child robot cooperative work system, the work method comprising:
a mother robot and child robot {figures 1, 3 master robotic cleaner 10; at least figure 3 and pars. 0006-0007, and par. 0052 discloses slave robotic cleaning device 30 communicate with the master robotic cleaning device 10}, wherein the work method comprises:
performing, by the mother robot, cleaning work in the work area {see at least pars. 0006-0007, 0044-0045}, and recognizing a cleanable area and an assisted cleaning area during a cleaning process, while the child robot being in a standby state; {see at least pars. 0007, 0010, 0056-0059 discloses the robot is cleaning the surface, and communicate with the slave robot to instruct the slave robot to clean the surface area (e.g. surfaces under the furniture) which the master robot 10 cannot reach};
guiding the child robot to cooperatively complete the cleaning work in the assisted cleaning area according to a position and a motion orientation of the child robot {see at least figures 4, 6 and pars. 0006-0007, 0010-0011, 0057, 0059, 0066 which discloses the master robot instructs the slave robot, by submitting wireless control signals via its communication interface to a corresponding communication interface of the slave robot, to clean the surfaces that the master robot cannot reach based on the positional data derived by the master robot; also figure 4 show the cleaning  path/direction of the slave robot 30 move to perform the task based on the instruction of the mother robot 10.  The cleaning path/direction in figure 4 seems to show the direction/orientation of the slave robot 30 in order to clean the surface area 40}.
As for dep. claim 7, which discloses wherein the recognizing for the assisted cleaning area comprises: recognizing, by the mother robot, whether an obstacle exists in the work area during the cleaning process, and further judging a space between a bottom surface of the existing obstacle and a surface of the work area; and recognizing, by the mother robot, an area in which the space between the bottom surface of the obstacle and the surface of the work area is greater than or equal to the height of the body of the child robot in the area having the obstacle as the assisted cleaning area {see HAEGERMARCK at least figures 4, 6, pars. 0053-0056; 0059, 0066}. 
As for dep. claim 8, which discloses wherein guiding the child robot to cooperatively complete the cleaning work in the assisted cleaning area comprises: fitting the assisted cleaning area to obtain a child robot work area map after the mother robot completes the cleaning; acquiring child robot pose information by the mother robot; and controlling, by the mother robot according to the child robot pose information, the child robots to move to an assigned place to cooperatively work according to the map of the child robot work area {see HAEGERMARCK at least figures 4, 6, pars. 0006-0007,0047,  0057-0059, 0062-0064}.
As for independent claim 15, HAEGERMARCK discloses recognizing a cleanable area and assisted cleaning area by the mother robot; and completing, by the mother robot, the cleaning work in the cleanable area, and guiding the child robots to cooperatively complete the cleaning work in the assisted cleaning area according to a position and a motion orientation of the child robot {see HAEGERMARCK at least figures 4, 6, pars. 0006-0007, 0057-0059, 0066}.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAEGERMARCK (US 2018/0242806) in view of McLURKIN ET AL (US 2006/0079997).  Herein after Haegermarck and McLurkin.
As for dep. claim 9, HAEGERMARCK discloses the acquiring child robot pose information by the mother robot further comprises first obtaining the position information of the child robot, and then obtaining the motion orientation information of the child robots {see HAEGERMARCK at least figures 4, 6, pars. 0006, 0014, 0059, 0062-0066}.  However, HAEGERMARCH is silent with respect to the mother robot obtaining the motion orientation information of the child robot.  However, McLURKIN teaches the known concept of the first robot obtains the motion orientation of the second robot at least show in figures 1A, 2, pars. 0015, 0073, 0083-0084.  For example, par. 0015, 0050-0051 discloses the robots (robots 202, 208) include positional sensor 116 may include for example GPS, gyroscope to detect changes in orientation. The positional sensor 116 may also include an accelerometer (e.g., a MEMS accelerometer) to determine the acceleration of the robot 100; pars. 0082-0084 discloses the first robot 202 determines the orientation of the second robot 208. Using its receiving apparatus 104, the first robot 202 receives state data 210 that includes the orientation information.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to provide the master robot obtain a position of the child robot of HAEGERMARCH to include the teachings of the first robot obtains a position and a motion orientation of the second robot as taught by MCLURKIN so that the master robot can control the child robot more effectively based on receiving both position and motion orientation of the slave robot.  Thus, the robots are able to interact with each other and adapt their behavior accordingly. 
As for dep. claim 13, which discloses wherein: the mother robot-child robot cooperative work system further comprises a charging base {par. 0043}; and the work method further comprises: returning the child robot to the charging base under the guidance of the mother robot after the child robot completes the cleaning work in the map of the child robot work sector area; or returning the child robot to the charging base automatically after the child robot completes the cleaning work in the map of the child robot work area {see HAEGERMARCK at least pars. 0015, 0043, 0071}. 
Claims 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over HAEGERMARCK in view of McLURKIN as applied to claims 6, 9 above and further in view of LEE et al (US 20414/0371909). Herein after LEE.
As for dep. claim 10, HAEGERMARCK/McLURKIN discloses claimed invention as indicated above.  HAEGERMARCK/McLURKIN further discloses wherein: the position information is the coordinate information of the child robots {figure 4, at least pars. 0059-0060}; and the obtaining the orientation information of the child robots comprises: detecting the previous position of the child robot to obtain the previous coordinate information (x1, y1); controlling the child robot to advance for any distance to reach a current position to obtain current coordinate information (x2, y2) {see HAEGERMARCK at least pars. 0060-0066, figures 4-6; McLURKIN at least figure 2, pars. 0083-0084}.  HAEGERMARCK/McLURKIN does not explicitly disclose comparing the previous coordinate information with the current coordinate information to determine the motion orientation of the child robot.  However, LEE teach such known concept of comparing the previous position information with the current position information in order to determine the change in position as least on pars. 0121, 0180.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the system of HAEGERMARCK/McLURKIN to include comparing the previous position information with the current position information as taught by LEE in order to determine the change in position of the robot. 
As for dep. claim 11, which discloses wherein controlling, by the mother robot according to the child robot pose information, the child robot to move to an assigned place to cooperatively work according to the map of the child robot work area further comprises: generating an assisted cleaning motion path by the mother robot in the child robot work sector map according to the pose of the child robot; and the child robot moving to an assigned place to conduct cleaning work according to the assisted cleaning motion path {see HAEGERMARCK at least figures 4- 6 pars. 0059-0061, 0066}. 
As for dep. claim 12 which discloses wherein controlling, by the mother robot according to the child robot pose information, the child robot to move to an assigned place to cooperatively work according to the map of the child robot work area further comprises: the mother robot moving according to the pose of the child robot to seek the child robot; and after the mother robot guides the child robot to move to the vicinity of the assigned place, the child robot entering the assigned place to conduct the cleaning work {see HAEGERMARCK at least figures 4-6 pars. 0058-0061, 0066}.
Allowable Subject Matter
Claims 1-5, and 14 allowed.
Response to Arguments
Applicant's arguments filed 9/29/22 have been fully considered and persuasive with respect to independent claim 1  
With respect to independent claims 6 and 15, Applicant argues that the motion orientation of the child robot shown in figure 4 of HAEGERMARCK is the motion orientation when the child robot 30 starting working over the surface to be clean 40, rather than the motion orientation when the mother robot 10 obtaining the motion orientation of the child robot 30.  This is noted by the Examiner, however claims 6 and 15 are not recited the feature of the mother obtains a position and a motion orientation of the child robot and control the child robot according the obtained position and motion orientation of the child robot.  Claims 6 and 15 are broadly recited “guiding the child robot to cooperatively complete the cleaning work in the assisted cleaning area according to a position and a motion orientation of the child robot”.  In the other words, claims 6 and 15 are silent about the mother robot obtains a position and motion orientation of the child robot.  Since figure 4, pars. 0057, 0059, 0066 of HAEGERMARCK shown the position and motion orientation of the child robot 30 start working over the surface area 40 after receiving an instruction/command from the mother robot, thus it reads over the claimed feature “guiding the child robot to cooperatively complete the cleaning work in the assisted cleaning area according to a position and a motion orientation of the child robot” as recited in claims 6 and 15. 
  As a result, the combination of HAEGERMARCH and MCLURKIN would read over the control unit controls the child robot according to the position and the motion orientation of the child robot. 
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kira Nguyen whose telephone number is (571)270-1614.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on 571-272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIRA NGUYEN/Primary Examiner, Art Unit 3664